IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-89,064-01


                             EX PARTE CRUZ VENCES, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 1312401-A IN THE 183RD DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of

marihuana and sentenced to 180 days’ imprisonment. He did not appeal his conviction.

        Applicant contends that trial counsel failed to properly advise him that his guilty plea would

result in mandatory removal from the United States. In a separate ground, he contends that trial

counsel’s misadvice on the immigration consequences of his guilty plea rendered it involuntary.

        The trial court recommended that we grant relief and set aside Applicant’s conviction. We

disagree. See State v. Guerrero. 400 S.W.3d 576, 588–89 (Tex. Crim. App. 2013). Relief is denied.
                           2



Filed: February 13, 2019
Do not publish